
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 323
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Davis of Illinois
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Observing the historical significance of
		  Juneteenth Independence Day.
	
	
		Whereas news of the end of slavery did not reach frontier
			 areas of the United States, and in particular the Southwestern States, for more
			 than 21/2 years after President Lincoln's Emancipation
			 Proclamation, which was issued on January 1, 1863, and months after the
			 conclusion of the Civil War;
		Whereas, on June 19, 1865, Union soldiers led by Major
			 General Gordon Granger arrived in Galveston, Texas with news that the Civil War
			 had ended and that the enslaved were free;
		Whereas African-Americans who had been slaves in the
			 Southwest celebrated June 19th, commonly known as Juneteenth
			 Independence Day, as the anniversary of their emancipation;
		Whereas African-Americans from the Southwest continue the
			 tradition of celebrating Juneteenth Independence Day as inspiration and
			 encouragement for future generations;
		Whereas, for more than 145 years, Juneteenth Independence
			 Day celebrations have been held to honor African-American freedom while
			 encouraging self-development and respect for all cultures; and
		Whereas the faith and strength of character demonstrated
			 by former slaves remains an example for all people of the United States,
			 regardless of background, religion, or race: Now, therefore, be it
		
	
		That —
			(1)the House of
			 Representatives—
				(A)recognizes the
			 historical significance of Juneteenth Independence Day to the Nation;
				(B)supports the
			 continued celebration of Juneteenth Independence Day to provide an opportunity
			 for the people of the United States to learn more about the past and to better
			 understand the experiences that have shaped the Nation; and
				(C)encourages the
			 people of the United States to observe Juneteenth Independence Day with
			 appropriate ceremonies, activities, and programs; and
				(2)it is the sense of
			 the House of Representatives that—
				(A)the celebration of
			 the end of slavery is an important and enriching part of the history and
			 heritage of the United States; and
				(B)history should be
			 regarded as a means for understanding the past and solving the challenges of
			 the future.
				
